           Case 3:20-cv-02731-VC Document 97 Filed 05/05/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                  Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                       BAIL ORDER NO. 2
           v.                                      Re: Dkt. Nos. 72, 73, 74, 75

  DAVID JENNINGS, et al.,
                 Defendants.



The bail request from the following detainee is moot:
       •   Maria Elena Luna Estrada (AKA Alejandra Martinez Valdepena) (Dkt. 72)
The bail requests from the following detainees are denied without prejudice:
       •   Armando Aguilar Ceja (Dkt. 72)
       •   Willian Matias Rauda (Dkt. 72)
The bail requests from the following detainees are deferred:
       •   Delfina Soto Soto (Dkt. 72)
       •   Maria del Carmen Carrillo de Varela (Dkt. 72)
       •   Juan Jose Erazo Herrera (Dkt. 73)
       •   Livia Pinheiro (Dkt. 73)
The bail request from the following detainee is granted:
       •   Jennifer Lara Plascencia (Dkt. 72)
          Case 3:20-cv-02731-VC Document 97 Filed 05/05/20 Page 2 of 3




Jennifer Lara Plascencia’s bail is subject to the following conditions:

   1. The Class Member’s temporary release will expire upon the final adjudication of the

       habeas petition in this case, unless the Court orders otherwise.

   2. The Class Member must be released immediately into the custody of the Custodian listed

       in the bail request, who must transport the Class Member directly from his/her place of

       detention to the residence where s/he will reside. Within 24 hours of learning that her

       husband is called to active duty, Ms. Lara must immediately file with the Court and

       provide to ICE the name and address of a proposed new custodian who will reside

       with her.

   3. The Class Member must observe an initial 14-day quarantine at the place of residence.

       Whether the Class Member should be quarantined from other people at the same

       residence during that period is committed to the discretion of the Custodian.

   4. The Class Member must submit to location monitoring as directed by ICE.

   5. The Class Member must obey all governmental shelter-in-place orders, regulations and

       protocols.

   6. The Class Member must not violate any federal, state, or local law.

   7. The Class Member must not possess any firearm, destructive device, or other dangerous

       weapon.

   8. If the Class Member violates any condition of his/her release, the Court may on its own

       motion or on Defendants’ motion, modify or terminate this bail order and order the Class

       Member returned to ICE custody.

   9. ICE may not arrest or detain the Class Member except (a) upon an order permitting arrest

       issued by this Court (i) for violation of these conditions of release or (ii) based on a

       discovery by defendants of additional information which demonstrates that the Class

       Member is dangerous, or (b) where there is a final order of removal and a travel

       document is obtained and where the Class Member will be removed within 3 days. ICE

       must give Class Counsel and the Court notice of such arrest or detention on the same day


                                                 2
         Case 3:20-cv-02731-VC Document 97 Filed 05/05/20 Page 3 of 3




      the Class Member is detained.

   10. Nothing in this order limits ICE’s authority to remove the Class Member from the United

      States upon a final order of removal.

   11. Class Counsel is required to ensure that the Class Member is informed of and understands

      these conditions of release.



      IT IS SO ORDERED.

Dated: May 5, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                3
